          Case 2:13-cr-20011-KHV Document 238 Filed 05/26/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                        CRIMINAL ACTION
                                            )
v.                                          )                        No. 13-20011-01-KHV
                                            )
BRETT J. WILLIAMSON,                        )
                                            )
                         Defendant.         )
____________________________________________)

                                  MEMORANDUM AND ORDER

         On May 28, 2015, the Court sentenced defendant to a controlling term of life in prison.

On September 23, 2019, the Court overruled defendant’s motion to vacate under 28 U.S.C. § 2255

and denied a certificate of appealability.        See Memorandum and Order (Doc. #230).              On

March 24, 2020, the Court overruled defendant’s Certified Motion To Alter/Make Additional

Findings And Alter/Amend Judgment (Doc. #231) filed October 28, 2019. See Memorandum

and Order (Doc. #232). On May 4, 2020, defendant appealed the denial of his motion to alter or

amend.     See Notice Of Appeal (Doc. #233). This matter is before the Court on defendant’s

Motion For Relief From Judgment And Order (Doc. #237) filed May 8, 2020. For reasons stated

below, the Court dismisses defendant’s motion for lack of jurisdiction.

         Subject to certain limited exceptions, the filing of a notice of appeal divests a district court

of jurisdiction. See United States v. Ransom, 691 F. App’x 550, 551 (10th Cir. 2017); United

States v. Prows, 448 F.3d 1223, 1228 (10th Cir. 2006); see also United States v. Madrid, 633 F.3d

1222, 1226 (10th Cir. 2011) (filing of notice of appeal typically event of jurisdictional significance

which confers jurisdiction on court of appeals and divests district court of control over aspects of

case involved in appeal). One exception, under Rule 4(a)(4), Fed. R. App. P., authorizes the Court
            Case 2:13-cr-20011-KHV Document 238 Filed 05/26/20 Page 2 of 3




to consider certain timely-filed motions, including a motion to amend or make additional findings

under Rule 52(b), Fed. R. Civ. P., a motion to alter or amend judgment under Rule 59(e), Fed. R.

Civ. P., and a motion under Rule 60(b), Fed. R. Civ. P. See Fed. R. App. P. 4(a)(4)(A)(ii), (iv)

and (vi); see also Advisory Committee’s Note, 1993 Amendment to Fed. R. App. P. 4 (“A notice

[of appeal] filed before the filing of one of the specified motions or after the filing of a motion but

before disposition of the motion is, in effect, suspended until the motion is disposed of, whereupon,

the previously filed notice effectively places jurisdiction in the court of appeals.”) (emphasis

added).1

        Here, some 45 days after the clerk entered the Memorandum And Order (Doc. #232) that

defendant challenges on appeal, he filed his motion under Rule 60(b), Fed. R. Civ. P. Because

defendant filed an appeal and did not file his Rule 60(b) motion within 28 days after the order was

entered, the Court lacks jurisdiction to consider his motion. See Fed. R. App. P. 4(a)(4)(A)(vi).2

Therefore, the Court dismisses defendant’s motion.

        IT IS THEREFORE ORDERED that defendant’s Motion For Relief From Judgment

And Order (Doc. #237) filed May 8, 2020 is DISMISSED for lack of jurisdiction.




        1
                 Courts recognize several additional exceptions such as when the district court
(1) acts in aid of the appellate court’s exercise of its jurisdiction, (2) addresses matters that are not
comprehended within the appeal or (3) continues full consideration of the case where it certifies
that the notice of appeal is invalid or frivolous. United States v. Madrid, 633 F.3d 1222, 1226–
27 (10th Cir. 2011). Defendant has not shown that any of these exceptions potentially apply in
this matter.
        2
                Even if the Court construed defendant’s motion as one under Rule 52(b) or
Rule 59(e) of the Federal Rules of Civil Procedure, he would face the same 28-day deadline. See
Fed. R. Civ. P. 52(b), 59(e); see also Fed. R. App. P. 4(a)(4)(A) and (B) (to suspend effective date
of appeal, specified motions must be within time allowed under rules).

                                                  -2-
       Case 2:13-cr-20011-KHV Document 238 Filed 05/26/20 Page 3 of 3




      The Clerk is directed to send a copy of this order to the Tenth Circuit Court of

Appeals.

      Dated this 26th day of May, 2020 at Kansas City, Kansas.

                                                  s/ Kathryn H. Vratil
                                                  KATHRYN H. VRATIL
                                                  United States District Judge




                                            -3-
